                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


THE CARTER-JONES LUMBER CO.,           :
D/B/A HOLMES LUMBER CO.,               :
                                       :          Case No. 2:20-cv-04894
            Plaintiff,                 :
                                       :          CHIEF JUDGE ALGENON L. MARBLEY
         v.                            :
                                      :           Magistrate Judge Elizabeth P. Deavers
ORO RB SPE OWNER, LLC, et al.,        :
                                       :
            Defendants.                :
_______________________________________
ORO CAPITAL ADVISORS, LLC,             :
et al.,                                :
                                       :          Case No. 2:19-cv-5087
            Plaintiffs,               :
                                       :
         v.                            :
                                       :
BORROR CONSTRUCTION CO., LLC,         :
 et al.,                               :
                                       :
            Defendants.                :

                                   OPINION & ORDER

                                    I. INTRODUCTION

       This matter is before the Court on three motions: (1) a Combined Motion to Strike and

Motion to Dismiss by Cross Defendant Canal Services Corporation d/b/a Canal Flooring (“Canal

Flooring” or “Canal”) (ECF No. 8); a Motion to Dismiss a Counterclaim by Plaintiff The Carter-

Jones Lumber Co. d/b/a/ Holmes Lumber Co. (“Holmes Lumber” or “Holmes”) (ECF No. 16);

and (3) a Motion to Dismiss and/or Strike by Cross-Claim and Third-Party Defendants BPI

Associates, LLC (“BPI”); Borror Construction Co., LLC (“Borror Construction” or “Borror”); and

Danielle Borror-Sugarman, Matthew Devereaux, Tom Garske, Jeffrey Rankey, Tina Shivers, and

                                              1
LoriBeth Steiner (the “Individual Defendants”) (together, the “Borror Defendants”) (ECF No. 20).

For the reasons set forth below, the Court DENIES Canal Flooring’s Motion to Strike but

GRANTS its Motion to Dismiss [#8]; GRANTS Holmes Lumber’s Motion to Dismiss [#16], and

GRANTS IN PART and DENIES IN PART the Borror Defendants’ Motion to Dismiss and/or

Strike [#20].

                                      II. BACKGROUND

                                            A. Facts

       Oro Capital Advisors, LLC (“Oro Capital”); Oro Karric South, LLC; Oro Karric North,

LLC; Oro Silvertree, LLC; Oro Springburne, LLC; Oro RB SPE Owner, LLC (“Oro Runaway

Bay” or “Oro RB”); and Oro Island Club SPE Owner (together, the “Oro Entities” or “Oro”) own

and operate residential properties located in central Ohio. (ECF No. 6 ¶¶ 24−33). On June 25,

2018, Oro Capital, acting as an agent for all Oro Entities, entered into a written contract with

Borror Construction (the “Borror Construction Agreement” or “Agreement”). (Id. ¶ 17−18). Under

the contract, Borror agreed to provide construction management services for renovations on certain

residential apartment complexes in Columbus. The most substantial of these projects was planned

to occur at the Runaway Bay property (“Project Runaway Bay” or the “Project”) in Columbus,

Ohio. Borror served as the construction manager for Project Runaway Bay and subcontracted with

Canal Flooring, Holmes Lumber, BPI, and at least two other companies to perform work on Oro

properties. (See id. ¶¶ 34−36, 87, 134). Specifically, Canal Flooring agreed to remove and install

flooring in portions of at least 75 apartment units at Runaway Bay, and Holmes Lumber agreed to

provide labor and materials to renovate balconies and to complete other carpentry work at

Runaway Bay. BPI prepared and submitted certain permits related to the construction work at

Runaway Bay. (See id. ¶¶ 225−26).



                                                2
        Taking the facts as stated by Oro, Borror began renovations on the properties between June

25, 2018 and July 19, 2019, but the work was never finished. (Id. ¶ 36). Borror informed the Oro

Entities that it would no longer complete the entire project but represented that it would finish the

renovations it had already begun. (Id. ¶ 47). Subsequently, on July 23, 2019, Borror’s agents told

the Oro Entities that Borror would complete the partially-started renovations by August 2, 2019.

(Id. ¶ 48). Borror later recanted on this statement and abandoned all unfinished work. (Id. ¶ 50).

In addition to the abandoned work, Oro also asserts that it discovered myriad problems relating to

work that was finished, including construction defects and defective work on the balconies

constructed by Holmes Lumber, flooring installed by Canal Flooring, and the permits secured by

BPI. (See id. ¶¶ 236, 239; Countercl. ¶ 28, ECF No. 5).

        The Oro Entities report that some of the subcontractors Borror hired, both for Project

Runaway Bay and for other projects, “filed or have threatened to file mechanics’ liens”1 due to

“Borror Construction’s failure to pay certain [subcontractors] for the Renovations they claim to

have performed[.]” (Id. ¶ 65). Holmes Lumber was among the subcontractors who threatened to

file a lien. (Id. ¶ 76). To prevent Holmes Lumber from filing an affidavit for a mechanics’ lien at

the Runaway Bay Property, Oro Runaway Bay entered into an escrow agreement with Borror and

Holmes (the “Escrow Agreement”), whereby Oro agreed to place in escrow “the total sum of

$92,099.83—the amount Holmes Lumber claimed it was due for those portions of the Renovations

it claims it performed.” (the “Escrowed Funds”) (Id. ¶¶ 77−80, Ex. 10).




1
  Ohio’s mechanics’ lien law protects contractors, subcontractors, and other construction project laborers
in the event of non-payment. Liens can be placed on property that a lien claimant worked on or supplied
materials for. Ohio Rev. Code § 1311.02 et seq.

                                                     3
                                        B. Procedural History

        The Oro Entities filed a Complaint in the Southern District of Ohio on November 20, 2019

(the “Federal Construction Case”), asserting ten contract and tort claims against Borror

Construction and some of the Individual Defendants. (2:19-cv-5087, ECF No. 1).2 Canal Flooring

and Holmes Lumber were not party to the Federal Construction Case at this time, but Oro included

John Doe Corporations and John Doe Entities as Defendants.3

        One week after the Oro Entities filed the Federal Construction Case, Holmes Lumber filed

this case (the “Removed Action”) in the Franklin County Court of Common Pleas, on November

27, 2019. (ECF No. 1). In the state court Complaint, Holmes alleged that it is owed money for

balcony work on Project Runaway Bay and asserted three claims: (1) breach of contract against

Borror Construction; (2) unjust enrichment against Oro Runaway Bay; and (3) a claim seeking

declaratory judgment about Holmes’ entitlement to the Escrowed Funds against Oro Runaway

Bay. (ECF No. 3).

        Holmes’ Complaint precipitated a series of additional claims by the other parties to the

Federal Construction Case. On February 13, 2020, Borror Construction filed a Third-Party

Complaint against Oro Capital for breach of contract. (ECF No. 1, Ex. B-18). Oro Capital moved

to dismiss Borror’s Third-Party Complaint, but the Court of Common Pleas denied this motion.

(ECF No. 1, Ex. B-24). Oro Capital then asserted a Third-Party Counterclaim against Borror on



2
 Going forward, when the Court refers to specific documents that pertain to the case sub judice, The Carter-
Jones Lumber Co. d/b/a Holmes Lumbar Co. v. Oro RB SPE Owner, LLC, No. 2:20-cv-04894, the Court
will not include the case number. If the Court refers to a document from the Federal Construction Case, the
citation will include its case number: No. 2:19-cv-5087.
3
 Oro later amended its Complaint on August 27, 2020, adding as Defendants BPI, Holmes Lumber, Canal
Flooring, and Individual Defendants Matthew Devereaux, Jeffrey Rankey, and Tina Shivers. (Id., Am.
Compl., ECF No. 50). Defendants BPI, Borror, and the Individual Defendants responded by filing a
Counterclaim against the Oro Entities. (Id., Countercl., ECF No. 52).

                                                     4
August 3, 2020. (ECF No. 1, Ex. B-26). Oro Capital also asserted its own Third-Party Complaint

against the Individual Defendants and against BPI. (Id.).

       Also on August 3, 2020, Oro RB filed a Counterclaim against Holmes Lumber and sought

a declaratory judgment that Holmes Lumber is not entitled to the Escrowed Funds. (ECF No. 1,

Ex. B-27). Oro RB also filed a Counterclaim against Holmes, a Cross-Claim and Third-Party

Complaint against Borror Construction, BPI, the Individual Defendants, and Canal Flooring. (Id.).

Oro RB voluntarily dismissed its claim against Canal Flooring just ten days later, on August 13,

2020. (Id., Ex. B-28).

       Initially, the Removed Action could not be removed to federal court because Holmes

Lumber (a citizen of Ohio) sued both Borror Construction (a citizen of Ohio) and Oro RB (not a

citizen of Ohio). Complete diversity was lacking until September 11, 2020, when Holmes Lumber

voluntarily dismissed its claims against Borror Construction, rendering the case removable.

Holmes Lumber then removed the case to the Southern District of Ohio on September 18, 2020.

Thus, Borror Construction is no longer a defendant to Removed Action, but it remains in the case

as a Third-Party Defendant, Third-Party Plaintiff, and Third-Party Counterclaim Defendant. (ECF

No. 1 ¶ 5).

       While the Removed Action was still pending in the Franklin County Court of Common

Pleas, on September 30, 2020, Oro RB filed a First Amended Cross-Claim and Third-Party

Complaint (“Amended Cross-Claim” or “Amended Third-Party Complaint”) along with the rest

of the Oro Entities, which were listed as “new party Cross-Claim Plaintiffs.” (ECF No. 1, Ex. B-

30; ECF No. 6). These claims also generally arise out of the Borror Construction Agreement and

make allegations against Borror Construction, BPI, the Individual Defendants, and Canal




                                                5
Flooring. Many of the counts Oro alleges in the Amended Cross-Claim and Third-Party

Complaint are identical to claims it has asserted in the Federal Action.

                                  III. STANDARD OF REVIEW

        Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a complaint for a

failure to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). To survive a

motion to dismiss, “the plaintiff must allege facts that, if accepted as true, are sufficient to raise a

right to relief above the speculative level and to state a claim to relief that is plausible on its face.”

Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 609 (6th Cir. 2009) (citing Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555, 570 (2007)) (internal quotations omitted). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (quoting Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009)). Although the Court “must accept all well-pleaded factual allegations

in the complaint as true,” the Court “need not accept as true a legal conclusion couched as a factual

allegation.” Id. (quoting Twombly, 550 U.S. at 555) (internal quotations omitted). In short, the

plaintiff’s complaint “must be enough to raise a right to relief above the speculative level.”

        Additionally, the Court may, upon motion or on its own, strike from a pleading “any

redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f).

Motions to strike are entrusted to the “sound discretion of the trial court, but are generally

disfavored.” Yates-Mattingly v. University of Cincinnati, No. 1:11-cv-753, 2013 WL 526427, at

*1 (S.D. Ohio Feb. 11, 2013). Indeed, “[s]triking pleadings is considered a drastic remedy to be

used sparingly and only when the purposes of justice so require.” Id. The Court should not grant

a motion to strike if “the insufficiency of the defense is not clearly apparent, or if it raises factual

issues that should be determined on a hearing on the merits.” Joe Hand Promotions, Inc. v. Havens,



                                                    6
2:13-cv-0093, 2013 WL 3876176, at *1 (S.D. Ohio July 26, 2013) (internal quotation omitted).

Though motions to strike are disfavored when “they serve only to delay,” courts may grant

motions to dismiss when they expedite cases by removing “unnecessary clutter.” Heller Fin., Inc.

v. Midwhey Powder Co., 883 F.2d 1286, 1293 (7th Cir. 1989).

                                    IV. LAW & ANALYSIS

       At issue here are three motions by the parties. First, Cross-Defendant Canal Flooring filed

a Motion to Strike and Motion to Dismiss Oro’s Amended Cross-Claim against Canal on

September 24, 2020. (ECF No. 8). Both of Canal’s requests pertain to a single count of unjust

enrichment against Canal Flooring (Count Twelve). Second, Holmes Lumber filed a Motion to

Dismiss Oro RB’s Counterclaim on October 9, 2020. (ECF No. 16). This motion asks the Court to

dismiss one claim of negligent construction (Count One); one claim of unjust enrichment (Count

Two); and a count of declaratory judgment on entitlement to funds in an escrow agreement (Count

Three). Third, the Borror Defendants filed a Motion to Dismiss and/or Strike the First Amended

Cross-Claim and Third-Party Complaint In Part on October 16, 2020. (ECF No. 20). The Borror

Defendants move to dismiss thirteen counts brought by Oro RB.

                             A. Canal Flooring’s Motion to Strike

       In the Amended Third-Party Cross-Claim and Third-Party Complaint, the Oro Entities

added Canal Flooring as a Cross-Defendant, bringing one count of unjust enrichment against it.

(ECF No. 6 ¶¶ 238−241). Canal moves to strike Oro’s Cross-Claim against Canal arguing that it

is not proper, either on its face, through permissive joinder, or through required joinder. The Oro

Entities, however, highlight that both the Ohio and Federal Rules of Civil Procedure allow a

defendant to the original action to join a cross-claim defendant that is not already a party to the

suit: “Persons other than those made parties to the original action may be made parties a



                                                7
counterclaim or cross-claim in accordance with the provisions of Rule 19, Rule 19.1, and Rule

20.” Ohio Civ. R. 13(H).4 Generally, these rules strive to ensure that “matters may be tried and

determined in one action and to make it possible for the parties to avoid multiplicity of litigation.”

LASA Per L’Industria Del Marmoo Societa Per Azioni of Lasa, Italy v. Alexander, 414 F.3d 143,

147 (6th Cir. 1969). Oro argued at length that adding Canal as a Cross-Defendant is appropriate

under both permissive joinder, pursuant to Fed. R. Civ. P. 20, and required joinder, pursuant to

Fed. R. Civ. P. 19. Canal did not respond to these arguments.

          The Court finds that Oro appropriately added Canal as a Cross-Defendant through

permissive joinder. Under Fed. R. Civ. P. 20, two requirements must be satisfied for permissive

joinder to be proper under these circumstances: (1) the claim against the cross-defendant must

arise of the same transaction, occurrence, or series of transactions or occurrences; and (2) the claim

against the cross-defendant must present some common question of law or fact. Fed. R. Civ. P.

20(a); see also Lexington Streetsboro, LLC v. Geis, No. 5:07CV02450, 2008 WL 5723491, at *6

(N.D. Ohio Feb. 22, 2008). The Rule 20(a) requirements are to be construed liberally in the

interests of convenience and judicial economy. Swan v. Ray, 293 F.3d 1252, 1253 (11th Cir. 2002).

Moreover, the Supreme Court instructs that “the impulse is toward entertaining the broadest

possible scope of action consistent with fairness to the parties . . . .” United Mine Workers of Am.

v. Gibbs, 383 U.S. 715, 724 (1966).

          Oro has satisfied these elements. First, the claim arises out of the same transaction or

occurrence already at issue between Holmes, Oro, and Borror. In the Sixth Circuit, “the words

‘transaction or occurrence’ are given a broad and liberal interpretation in order to avoid a

multiplicity of suits.” LASA, 414 F.3d at 147. Specifically, courts within the Sixth Circuit have


4
    A similar procedural vehicle exists in Fed. R. Civ. P. 13(g) and (h) and Fed. R. Civ. P. 19 and 20.

                                                       8
permitted cross-claims and/or third-party claims arising out of the same construction project.

LASA, 414 F.2d at 143; Lexington Streetsboro, 2008 WL 5723491, at *6. Here, the claim against

Canal relates to the same construction project at Runaway Bay that underlies Holmes’ claims.

Second, as the interpretation and facts giving rise to the Borror Construction Agreement are

implicated by both claims, there are common questions of law and fact. Accordingly, the Court

does not strike Canal Flooring as a Cross-Defendant.

                  B. Unjust Enrichment Claims Against Canal and Holmes

       In addition to moving to strike itself as a Cross-Defendant, Canal Flooring moves to

dismiss Oro’s unjust enrichment claim for failure to state a claim. Holmes Lumber also moves to

dismiss a claim of unjust enrichment by Oro. (Countercl. ¶¶ 27−30, ECF No. 5). The two motions

to dismiss by Holmes and Canal are almost identical: Holmes moves the Court to dismiss Count

Twelve of the Amended Cross-Claim; and Canal makes the same request with respect to Count

Two of the Counterclaim. Both Holmes and Canal argue that Oro has failed to state viable unjust

enrichment claims because Oro did not directly confer a benefit on either Holmes or Canal. Instead,

Oro paid Borror pursuant to the Construction Contract, and then Borror paid its subcontractors

under separate agreements.

       Under Ohio law, an unjust enrichment claim requires the plaintiff to prove the following

elements: (1) the plaintiff has conferred a benefit upon the defendant; (2) the defendant had

knowledge of the benefit; and (3) the defendant retained the benefit under circumstances that make

it unjust to do so without payment. 18 Ohio Jur. 3d Contracts § 279; see also Patel v. Krushna SS

L.L.C., 2018-Ohio-263, 106 N.E.3d 169, at ¶ 25 (8th Dist.); Barrow v. Village of New Miami, No.

CA2017-03-031, 2018 WL 500170, at *3 (12th Dist.), appeal not allowed, 152 Ohio St. 3d 1489,

2018-Ohio-2154, 99 N.E.3d 425 (2018); Pipino v. Norman, 2017-Ohio-9048, 101 N.E.3d 597, at



                                                9
¶ 41 (7th Dist.). The purpose of unjust enrichment is “to compensate the plaintiff for the benefit

he has conferred upon another, not to compensate him for a loss suffered.” Wuliger v. Mfrs. Life

Ins. Co., 567 F.3d 787, 799 (6th Cir. 2009) (quoting Jones v. Jones, 2008-Ohio-6069, 179 Ohio

App. 3d 618, 903 N.E.2d 329, at ¶ 27 (2008)). Because unjust enrichment is a quasi-contractual

remedy, “a plaintiff cannot recover for unjust enrichment when an express contract governs the

subject matter of the litigation.” McCarthy v. Ameritech Pub., Inc., 763 F.3d 469, 487 (6th Cir.

2014) (citing Wuliger, 567 F.3d at 799).

       With respect to its unjust enrichment claims against Holmes and Canal, Oro alleges the

following:

       . . . Defendant[s] Holmes Lumber [and Canal Flooring] have been unjustly
       enriched, to Plaintiff’s detriment, in an amount exceeding $25,000 [each] as a result
       of Defendant Holmes Lumber [and Canal Flooring] receiving payment for work
       and/or materials related to the balconies, posts, and/or other carpentry work [or
       flooring] at the Runaway Bay Project, when such work is incomplete, defective
       and/or not completed in accordance with the Borror Construction Agreement.

       . . . Holmes Lumber [and Canal Flooring] received payment for such work
       indirectly from the funds that Plaintiffs provided to Borror Construction and which
       Borror Construction then paid to Holmes Lumber [and Canal Flooring].

       . . . It would be unjust, under the circumstances, to allow Holmes Lumber to retain
       funds that it received indirectly from Plaintiffs for work and/or materials related to
       the balconies at the Runaway Bay Property when such work and/or materials are
       defective.

(ECF No. 6 ¶¶ 238−241); (Countercl. ¶¶ 27−30, ECF No. 5). In essence, Oro paid funds to Borror,

which were used to compensate both Holmes and Canal. Oro alleges that both Holmes and Canal

knew the payment they received came from Oro. Accordingly, Oro argues that a “direct tie exists

between the money paid by Oro” and the allegedly defective work and materials that Holmes and

Canal provided to Oro at Runaway Bay. (ECF No. 23 at 14).


                                                10
       When determining whether the plaintiff has conferred a benefit on the defendant, context

is critical. The relationship between the parties, the type of benefit, and the nexus between the

two all help courts determine whether a plaintiff has established a prima facie case for an unjust

enrichment claim. Compare Three-C Body Shops, Inc. v. Nationwide Mut. Fire Ins. Co., 2017-

Ohio-1462, 81 N.E.2d 499, at ¶ 27 (10th Dist.) (holding that an auto body shop’s performance of

repairs did not constitute a benefit conferred on an insurance company because the insured clients

received the direct benefit of the repairs and the relationship between the body shop and the

insurance company was “too indirect” for purposes of unjust enrichment), with Clark v. Pizza

Baker, Inc., No. 2:18-CV-157, 2020 WL 5760445, at *2 (S.D. Ohio Sept. 28, 2020) (finding that

delivery drivers’ use of their personal vehicles conferred a benefit on a pizza franchiser even

though it benefitted “the franchisee’s bank accounts first”). Accordingly, courts sometimes

require a direct economic transaction between the plaintiff and the defendant to find that a

sufficient benefit conferred exists, but this requirement is largely limited to cases involving

manufacturing supply chains. Clark, 2020 WL 5760445, at *2; see also Johnson v. Microsoft

Corp., 834 N.E.2d 791, 799 (Ohio 2005) (requiring an economic transaction because “an indirect

purchaser cannot assert a common-law claim for . . . unjust enrichment against a defendant

without establishing that a benefit had been conferred upon that defendant by the purchaser.”).

       As this Court recently explained, “Determining whether a benefit has been conferred does

not require a rigid application of whether the two parties were directly engaged in an economic

transaction. Rather, the core inquiry is whether the benefit conferred ‘contains an element of

causation.’” Clark, 2020 WL 5760445, at *2−3 (quoting Randleman v. Fid. Nat. Title Ins. Co.,

465 F. Supp. 2d 812, 824 (N.D. Ohio 2006)); see also Fairfield Ready Mix v. Walnut Hills Assoc.,

60 Ohio App. 3d 1, 3, 572 N.E.2d 114, 116 (1988) (“To recover under a theory of unjust



                                                11
enrichment, the complaining party must show not only loss on one side but gain on the other, with

a tie of causation between them.”) (internal quotations omitted). For this reason, courts sometimes

permit “indirect economic transactions” to meet the “benefits conferred” element of an unjust

enrichment claim. In Randleman, for example, the court allowed homeowners who refinanced

their loans through various mortgage lenders to maintain an unjust enrichment claim against an

insurer who charged excessive title insurance premiums. 465 F. Supp. 2d at 823−25. The court

held that a sufficient “transactional nexus” existed between the homeowners and the insurer

because they were actually the insurer’s customers and the mortgage lenders served as nothing

more than a pass-through entity. Id. at 825.

       In the construction context, Ohio courts sometimes allow unjust enrichment claims based

on a similar “transactional nexus.” It is not uncommon for a subcontractor to bring an unjust

enrichment claim against a property owner when the general contractor fails to pay the

subcontractor. See Booher Carpet Sales, Inc. v. Erickson, No. 98-CV-0007, 1998 WL 677159, at

*6 (Ohio Ct. App. Oct. 2, 1998). Such claims “developed as a means for overcoming the lack of

privity between most property owners and the subcontractors who provide materials and services

for property improvements.” Id. (citing 62 A.L.R.3d 288, § 1[c] (1975)). This is because:

       Generally, a property owner contracts with a general or primary contractor and the
       latter contracts with the subcontractor. The subcontractor then looks to the general
       contractor for payment. When some event occurs in which the general contractor
       cannot or will not pay, a lack of contractual privity between the subcontractor and
       the property owner usually will prevent the former from suing the latter for breach
       of contract.

Booher, 1998 WL 677159, at *6 (citing Pendleton v. Sard, 297 A.3d 885, 889 (Me. 1972). Because

subcontractors are generally unable to recover from the owner on a contract claim, Ohio courts

have recognized that they must allow subcontractors to bring quasi-contract claims against



                                                12
property owners in some situations to prevent an inequitable outcome. Booher, 1998 WL 677159,

at *6. Thus, when a general contractor fails to pay and “the owner has not yet paid the contractor

for the aspect of the job at issue,” the subcontractor may seek payment from the owner under a

theory of unjust enrichment. Res. Title Agency, Inc. v. Morreale Real Estate Servs., Inc., 314 F.

Supp. 2d 763, 772–73 (N.D. Ohio 2004) (citing Reisenfeld & Co. v. Network Grp., Inc., 277 F.3d

856, 861 (6th Cir. 2002)); see also Brower Prods. Inc. v. Musilli, Nos. 98 CA 58, 1999 WL 317122,

at *2 (Ohio Ct. App. May 21, 1999) (“Ohio law allows a sub-contractor or materialman to pursue

unjust enrichment as a theory of liability” against the property owner); Ross–Co Redi Mix Co. v.

Steveco, Inc., No. 95CA3, 1996 WL 54174, at *3 (Ohio Ct. App. Feb. 6, 1996). In other words,

“when justice requires it, courts will recognize a quasi-contract formed between the parties based

on unjust enrichment.” Booher, 1998 WL 677159, at *6.

       In order for a subcontractor to pursue an unjust enrichment claim against a property owner,

however, the general contractor must be both unavailable for judgment and unable to pursue the

owner for the payment the subcontractor seeks. Id.; see also Coyne v. Hodge Constr. Inc., No.

03CA0061-M, 2004 WL 298688, at *2 (Ohio Ct. App. Feb. 18, 2004) (upholding the dismissal of

an unjust enrichment claim because the general contractor was available for judgment, remained

a party to the suit, and had not filed for bankruptcy). This is because the unjust enrichment claim

“will not lie when the possibility exists that either the subcontractor could make a double recovery

or the [property owner] could pay twice for the same performance.” Booher, 1998 WL 677159, at

*6 (citing Pendleton, 297 A.2d at 895; Turn-A-Lum Lumber v. Patrick, 85 Or. App. 719, 721, 770

P.2d 964, 965 (1989) (holding that a subcontractor must exhaust remedies against the general

contractor before pursuing an unjust enrichment claim against the property owner)).




                                                13
       The Court distinguishes the case sub judice from these above cases. Rather than a

subcontractor pursuing an unjust enrichment claim against an owner, here, Oro (the owner) has

brought the claim against subcontractors Holmes and Canal. This role reversal is significant

because the subcontractor’s lack of recourse to recover under contract is essential for establishing

the transactional nexus between the subcontractor and the property owner and for bringing an

unjust enrichment claim successfully in the construction space.

       Oro attempts to recover funds it gave to Borror for work on Project Runaway Bay, which

Oro says was deficient. But the Borror Construction Agreement governs both the work required at

Runaway Bay and the payment Oro owed to Borror. Therefore, even if Holmes and Canal

completed their portions of the Runaway Bay Project work deficiently, as Oro alleges, Oro could

still recover its losses under a breach of contract claim against Borror. Since there is no evidence

suggesting that Borror is bankrupt or unavailable for judgment, Oro must exhaust this remedy

before pursuing an unjust enrichment claim against the subcontractors. Without this exhaustion,

justice does not require the Court to recognize a quasi-contract between the parties or to allow Oro

to recover against Holmes or Canal on a theory of unjust enrichment. Accordingly, the Court

GRANTS both Holmes’ and Canal’s motions to dismiss the unjust enrichment claims against

them. Count Twelve of the Amended Cross-Claim and Count Two of the Counterclaim are

DISMISSED.

                       C. Negligent Construction Claim Against Holmes

       In Count One of the Counterclaim, Oro RB alleges that Holmes owed a duty of reasonable

care to Oro RB and breached that duty by “failing to properly design, engineer and/or construct

the balconies . . .” (Countercl. ¶¶ 23─24, ECF No. 5). Holmes argues that this claim is barred by




                                                14
the economic loss rule, and Oro RB counters by asking the Court to substitute excessive control

for privity of contract.

        The economic loss rule generally prevents recovery of damages under tort claims for purely

economic loss. Corporex v. Shook, Inc., 106 Ohio St. 3d 12, 2005-Ohio-5409, 835 N.E.2d 701, at

¶ 6 (2005) (citing Chemtrol Adhesives, Inc. v. Am. Mfrs. Mut. Ins. Co., 42 Ohio St. 3d 40, 44, 537

N.E.2d 624, 630 (1989)); Floor Craft Covering, Inc. v. Parma Cmty. Gen. Hosp. Ass’n, 54 Ohio

St. 3d 1, 3, 560 N.E.2d 206, 208 (1990)). The rule derives from courts’ “recognition of a balance

between tort law, designed to redress losses suffered by a breach of duty imposed by law to protect

societal interests, and contract law, which holds that ‘parties to a commercial transaction should

remain free to govern their own affairs.’” Chemtrol, 42 Ohio St. 3d at 42. Because tort law is not

designed to compensate for losses sustained due to a breach of duties assumed by agreement, the

“general rule is that a plaintiff who has suffered only economic loss due to another’s negligence

has not been injured in a manner which is legally cognizable or compensable.” Id. at 44.; see also

Floor Craft, 54 Ohio St. 3d at 7. In sum, “[w]here only economic losses are asserted . . . damages

may be recovered only in contract.” Greenview Local Sch. Dist. Bd. of Educ. v. Staffco Constr.,

Inc., No. 2016-CA-11, 2016 WL 6037537, at *4 (Ohio Ct. App. Oct. 14, 2016).

        With these underlying principles in mind, the Corporex court considered whether the

economic loss rule prevents a property owner from recovering purely economic damages in tort

against a subcontractor. Corporex, 106 Ohio St. 3d at 413. The Corporex case involved an owner

that contracted with a construction company to build a hotel. Id. The construction company then

engaged a subcontractor to perform concrete work. Id. After the hotel was constructed, the property

owner sued the subcontractor in tort and in contract for allegedly defective work. Addressing the

property owner’s tort claims, the Ohio Supreme Court found:



                                                15
       Because the underlying duties are created by a contract to which [the property
       owner] is not a party, no tort action lies in [the owner’s] favor. Instead . . . the
       project owner[] retains its right to file a breach-of-contract claim against [the
       construction company] for damages permitted under its contract, and [the
       construction company] may, in turn, recover any damages against . . . the
       subcontractor, permitted by the subcontract. [The property owner] may not,
       however, recover in tort when [the subcontractor] has no duty in tort to protect [the
       property owner] from purely economic damages. We will not adopt a rule that
       ignores basic tort law and thwarts the intentions of parties to a contract, who must
       be allowed to bargain freely to allocate the risks attendant to their undertaking,
       including the possibility of purely economic damages.

Corporex, 106 Ohio St. 3d at 415−16, (internal citations omitted) (citing Chemtrol, 42 Ohio St. 3d

at 45; Floor Craft, 54 Ohio St. 3d at 3).

       Similar to the contractual relationship between the Corporex parties, here Oro contracted

directly with Borror, and Borror then subcontracted with Holmes. Because of this scheme, Oro

Runaway Bay may pursue any damages it experienced through a breach of contract claim directly

with Borror. Oro may not, however, recover purely economic damages against Holmes through a

tort claim because subcontractors do not have a duty in tort to protect property owners from purely

economic loss.

       Oro asks the Court to substitute “excessive control” for privity of contract as a mechanism

for allowing its negligent construction claim against Holmes to proceed. Ohio courts remain

divided on whether a plaintiff may satisfy the privity requirement by demonstrating that the

defendant exercised excessive control over the plaintiff’s work. Compare, e.g., Internat’l Fid. Ins.

Co. v. TC Architects, Inc., No. 23112, 2006 WL 2683439, at *2 (Ohio Ct. App. Sept. 20, 2006)

(rejecting the doctrine of excessive control); with Clevecon, Inc. v. Ne. Ohio Reg’l Sewer Dist., 90

Ohio App. 3d 215, 220, 628 N.E.2d 143, 146 (1993) (concluding that excessive control may serve

as a substitute for privity in some contexts). The Court need not opine on this issue here, however,

because regardless of the approach it would adopt, Oro RB has not alleged Holmes exercised

                                                16
control over Oro RB, much less the excessive control required to substitute for privity of contract.

Accordingly, the Court GRANTS Holmes’ motion to dismiss with respect to its negligent

construction claim. Count One of the Counterclaim is DISMISSED.

                           D. Declaratory Judgment Against Holmes

       Holmes also moves to dismiss the final remaining count in Oro RB’s Counterclaim, Count

Three, in which Oro RB seeks the Court’s declaratory judgment that Holmes has no claim to or

interest in the Escrowed Funds under the Escrow Agreement. Because Holmes alleged a virtually

identical claim, Holmes argues that this claim is redundant and should be dismissed.

       In its Complaint, Holmes asks the Court to find that it “is entitled to be paid from the

Escrow Amount, damages in the amount of $92,099.83, plus interest, the costs of this action and

attorney’s fees as permitted by law or contract.” (Compl. ¶ 3 at 4, ECF No. 3). In its Counterclaim,

Oro requests “a judicial declaration from this Court that Holmes has no claim to or interest in the

Escrowed Funds under the Escrow Agreement and ordering the Escrow Agent to distribute the

Escrowed Funds to Oro RB, plus prejudgment and post-judgment interest, and Oro RB’s

reasonable attorney fees and costs[.]” (Countercl. ¶ 38(B), ECF No. 5). Oro RB submits that, per

the Escrow Agreement, the agent cannot release the escrowed funds unless the parties agree in

writing or the Court orders the funds to be released in a specific manner. (ECF No. 24 at 8).

       The Sixth Circuit instructs that counterclaims serve no purpose when they merely restate

issues in the complaint as a “mirror image” and that the redundant claim may be stricken. Fed.

Deposit Ins. Corp. v. Project Dev. Corp., No. 86-5490, 1987 WL 37488, at *3 (6th Cir. May 27,

1987). The two claims for declaratory judgment at issue here are functional if not exact opposites.

They present mirrored factual and legal issues, and the Court’s decision in one necessarily resolves




                                                17
the other.5 Oro RB argues that its separate claim is necessary because it would not have a complete

remedy without it, relying on the fact that the Court would need to order the funds to be released

to Oro RB’s agent should Oro RB prevail. Oro RB worries that “[e]ven if the Court denies

Holmes’s claim to the escrowed funds or Holmes dismisses its claim, Oro will have no remedy to

obtain the escrowed funds . . . .” (ECF No. 24 at 8). The Court is confident that Oro RB can raise

this issue when the Court considers the merits of Holmes’ request for declaratory judgment, and

that the Court will be able to facilitate the logistics necessary to resolve the matter at that time. An

additional pending declaratory judgment claim is not needed to effectuate a just result. For these

reasons, the Court GRANTS Holmes’ motion to dismiss Oro’s claim for declaratory judgment.

The Court DISMISSES Count Three of the Counterclaim.

                    E. Borror Defendants’ Motion to Dismiss and/or Strike

       Finally, the Borror Defendants move to dismiss and/or strike the following claims that Oro

asserted against them in the First Amended Cross-Claim and Third-Party Complaint: (1)

promissory estoppel, as to Borror Construction (Count Three); (2) breach of fiduciary duties, as to

Borror Construction (Count Four); (3) conversion, as to Borror Construction (Count Five); (4)

negligent construction, as to Borror Construction (Count Six); (5) negligent misrepresentation, as

to Defendants Steiner, Borror-Sugarman, Garske, Devereaux, Rankey, and Borror Construction

(Count Eight); (6) fraud, as to Defendants Shivers, Garske, Rankey, and Borror Construction

(Count Nine); (7) negligent misrepresentation, as to Defendants Shivers, Garske, Rankey, and

Borror Construction (Count Ten); (8) negligent construction, as to BPI (Count Eleven); (9)

fraudulent inducement, as to Defendants Steiner, Borror-Sugarman, Garske, Devereaux, Rankey,


5
  Although Borror Construction is also a party to the Escrow Agreement, Borror waived its claim to and
interest in the Escrow Amount. (ECF No. 1-10, Ex. 10 § 9). Accordingly, only Oro and Holmes have claims
to the Escrowed Funds.

                                                  18
and Borror Construction (Count Sixteen); (10) negligent misrepresentation, as to Defendants

Steiner, Borror-Sugarman, Garske, Devereaux, Rankey, and Borror Construction (Count

Seventeen); (11) fraud, as to Defendants Shivers, Garske, Rankey, and Borror Construction (Count

Eighteen); (12) negligent misrepresentation, as to Defendants Shivers, Garske, Rankey, and Borror

Construction (Count Nineteen); and (13) negligent construction, as to BPI (Count Twenty). In

addition to moving to dismiss each of these counts for failing to state a claim upon which relief

may be granted, Borror also argues that each of the third-party claims should be dismissed and/or

stricken because they are procedurally improper and substantively invalid. Additionally, the Borror

Defendants move to strike the inclusion of various newly named Oro Entities as additional Cross-

Claim Plaintiffs and/or Third-Party Plaintiffs.

       Four of these claims—promissory estoppel (Count Three), breach of fiduciary duties

(Count Four), conversion (Count Five), and negligent construction (Count Six)—are identical to

claims Oro raised in its original Complaint in the Federal Construction Action. (See 2:19-cv-5087,

ECF No. 1). This Court dismissed those claims in its July 15, 2020 Opinion and Order. (Id., ECF

No. 41). Because Oro reasserted its previous arguments on these claims, despite acknowledging

the Court’s dismissal of them, the Court repeats its analyses of these claims below. Additionally,

four of the claims that the Borror Defendants move to dismiss here were the subject of a Motion

for Judgment on the Pleadings by the Borror Defendants in the Federal Construction Case. As the

pleadings and arguments about these claims are virtually identical in both cases, the Court again

replicates its analyses of these claims. The Court’s consideration of the claims that are subject to

dispute for the first time here also follows.




                                                  19
                              1. Promissory Estoppel (Count Three)

       In Count Three, Oro raises a claim for promissory estoppel stemming from Borror

Construction’s promises to complete renovations on the properties by certain deadlines. The

Borror Defendants move to dismiss this claim, arguing that a claim for promissory estoppel cannot

be brought where the parties’ dispute is governed by a valid contractual agreement.

       The Sixth Circuit has made clear that “[p]romissory estoppel is not applicable where the

parties’ claims are governed by a valid contract.” Right-Now Recycling, Inc. v. Ford Motor Credit

Co., LLC, 644 F. App’x 554, 558 (6th Cir. 2016). Still, pursuant to Federal Rule of Civil Procedure

8(d), a plaintiff can plead breach-of-contract and promissory estoppel claims in the alternative

where the validity and/or enforceability of the contract at issue is in dispute. Lynch v. Sease, 244

F. App’x 736, 739 (6th Cir. 2007).

       Here, Borror has conceded that the parties have a valid and enforceable contract governing

the renovation project. (See ECF No. 20 at 4) (“[T]he Borror Construction Agreement governs Oro

and Borror Construction’s legal relationship, including the alleged promises underlying Oro’s

promissory estoppel claim.”). Hence, Borror is now judicially estopped from arguing or pleading

otherwise. See Han v. Hankook Tire Co., Ltd., 799 F. App’x 347, 349 (6th Cir. 2020) (“When a

party convinces a court to take a certain position, and later advocates an inconsistent position, the

court can apply the doctrine of judicial estoppel to prevent that party from playing ‘fast and loose’

with the courts.”) (citing Edwards v. Aetna Life Ins. Co., 690 F.2d 595, 598−99 (6th Cir. 1982)).

       Notwithstanding the above, Oro contends that its promissory estoppel claim should survive

dismissal because the promises that form its basis are separate and independent from their breach-

of-contract claim; specifically, Oro asserts that Borror made some of these promises after they

unilaterally terminated the contract. It appears that Oro is referring to Borror’s July 23, 2019



                                                 20
promise to finish portions of the renovation project that had already begun. (See ECF No. 30, Ex.

1 at 9). Oro’s argument, however, is misplaced. Critically, the parties’ contract encompasses the

July 23, 2019 promise. To be sure, the contract required Borror Construction to complete

renovations on the subject properties. Borror’s later promise to finish partially-started renovations

represents the exact same performance contemplated by the contract. Oro’s promissory estoppel

claim in Count Three is therefore DISMISSED. See Shane v. Bunzl Distribution USA, Inc., 200

F. App’x 397, 403 (6th Cir. 2006) (“[E]stoppel cannot be the basis for a claim if it represents the

same performance contemplated under a written contact.”).

                            2. Breach of Fiduciary Duties (Count Four)

       In Count Four, Oro raises a claim for breach of a fiduciary duty against Borror

Construction. Borror moves to dismiss this claim on the basis that their status as a construction

manager under the parties’ contractual agreement does not give rise to a fiduciary relationship.

       “A fiduciary relationship creates the highest order of duty imposed by law.” In re Sallee,

286 F.3d 878, 891 (6th Cir. 2002). In this relationship, “the fiduciary must make every effort to

avoid having his own interests conflict with those of the principal.” Id. Importantly, the creation

of a fiduciary duty requires more than “the generalized business obligation of good faith and fair

dealing.” Id. The Sixth Circuit has made this unequivocally clear:

       The duty of good faith and fair dealing merely requires the parties to ‘deal fairly’ with one
       another and does not encompass the often more onerous burden that requires a party to
       place the interest of the other party before his own, often attributed to a fiduciary duty.

       ...

       The fact that one businessman trusts another, and relies upon his promise to perform a
       contract does not give rise to a confidential relationship. Every contract includes an element
       of confidence and trust that each party will faithfully perform his obligation under the
       contract. Neither is the fact that the relationship has been a cordial one, of long duration,
       evidence of a confidential relationship.



                                                 21
Id. at 891-92 (quoting Crim Truck & Tractor Co. v. Navistar Int’l Transp. Corp., 823 S.W.2d 591

(Tex. 1992)).

       Here, the only grounds Oro advances for the proposition that Borror owed it a fiduciary

duty are a provision in the contract stating the parties agree to “proceed with the Project on the

basis of mutual trust, good faith, and fair dealing” and the fact that Oro gave Borror managerial

responsibilities, such as handling bidding and accounting for the project. (See ECF No. 30, Ex. 1

at 15.) Additionally, Oro notes that Borror had an obligation to pass on any discounts it was offered

and to disclose conflicts of interest, presumably with bidders. (See id.). Nothing about this

relationship, however, required Borror to act primarily for the benefit of Oro or gave Borror a

position of superiority or influence over Oro. See Hope Academy Broadway Campus v. White Hat

Mgmt., L.L.C., 145 Ohio St. 3d 29, 2015-Ohio-3716, 46 N.E.3d 665, at ¶¶ 40−44 (2015) (“We

have defined the term ‘fiduciary relationship’ as one ‘in which special confidence and trust is

reposed in the integrity and fidelity of another and there is a resulting position of superiority or

influence, acquired by virtue of this special trust. In determining whether a fiduciary relationship

has been created, the main question is whether a party agreed to act primarily for the benefit of

another in matters connected with its undertaking.”) (internal citations omitted). To the contrary,

this was purely a business relationship based on mutual trust. See In re Sallee, 286 F.3d at 891−92.

Accordingly, the Oro Entities’ breach of fiduciary duty claim under Count Four is DISMISSED.

                                    3. Conversion (Count Five)

       In Count Five of the Complaint, Oro brings a conversion claim, alleging Borror

Construction wrongfully took and misused property—including money, materials, supplies, and

equipment—that was earmarked specifically for the property renovations. Borror argues that this

claim must be dismissed because it is precluded by Oro’s breach-of-contract claim.



                                                 22
       Where a conversion claim is based on the same conduct that underlies a breach-of-contract

claim, the conversion claim must be dismissed. See Toledo Mack Sales & Serv., Inc. v. Mack

Trucks, Inc., 437 F. App’x 381, 385 (6th Cir. 2011) (“Once the district court correctly determined

that [MTI’s] obligation to purchase TMSS’s parts inventory arose from the Distributor Agreement,

it was established that the conversion claim is based on the same actions as the contract claim. The

conversion claim is therefore duplicative of the breach of contract claim and is not permitted under

Ohio law.”).

       Here, the Oro Entities’ conversion claim is based on Borror’s alleged failure to use Oro’s

property in accordance with the parties’ contractual agreement. It thus follows that Oro’s

conversion claim arises from Borror’s obligations under the parties’ contract. Because there is no

dispute that the parties’ contract is valid and legally enforceable, Oro’s conversion claim must be

DISMISSED.

                  4. Negligent Construction (Counts Six, Eleven, and Twenty)

                                           a. Count Six

       In Count Six of the Complaint, Oro raises a negligent construction claim, alleging Borror

Construction failed to complete the property renovations in a workmanlike manner and in

accordance with industry standards. Borror moves to dismiss this claim on the basis that it is

precluded by Plaintiffs’ breach-of-contract claim.

       Although Ohio law recognizes the legal duty of a contractor to perform services in a

workmanlike manner, this duty arises from contract law rather than tort law. See Jarupan v. Hanna,

173 Ohio App. 3d 284, 2007-Ohio-5081, 878 N.E.2d 66, at ¶ 19 (Ohio Ct. App. 2007) (“When a

party contracts for future construction services (such as the remodeling or repair of an existing

structure), the contract includes an implied duty to perform in a workmanlike manner.



                                                23
Consequently, if the builder or contractor breaches that implied duty, it is liable in contract, not

tort.”) (internal citations omitted); Hilsinger Building and Dev. Corp. v. Terracon Consultants,

Inc., No. 1:18-cv-900, 2019 WL 4601774, at *7 (S.D. Ohio Sept. 23, 2019) (“Ohio law recognizes

a duty of builders or contractors to perform work in a workmanlike manner—a duty which arises

out of contract law.”). Hence, where a defendant’s duties arise out of contract, there can be no

negligent construction claim. See Cork-Howard Constr. Co. v. Dirty D Props., LLC, 2017 WL

5574145, at *3 (N.D. Ohio Nov. 20, 2017) (“Since this is a contractual duty, the tort claims must

be dismissed as a matter of law.”).

       Here, Borror’s obligation to complete the property renovations in a workmanlike manner

arises directly from the parties’ contractual agreement. Because this is a valid and legally

enforceable contract, Oro’s negligent construction claim against Borror in Count Six must be

DISMISSED.

                                   b. Counts Eleven and Twenty

       In Count Eleven, Oro brings a negligent construction Cross-Claim against BPI. Oro alleges

that BPI breached its duty of care by improperly “failing to properly design, engineer, construct,

and/or obtain permits” for the balconies as part of the Runaway Bay Project, as an agent of Borror

Construction and/or under its instruction and authority. (ECF No. 6 ¶ 235). Oro claims that BPI’s

negligence “directly and proximately caused [Oro] to suffer damages in an amount exceeding

$25,000[.]” (Id. ¶ 237). Count Twenty contains identical allegations but is asserted as a third-party

claim rather than a Cross-Claim. Because Oro and BPI did not contract directly with each other,

Borror argues the claims should be dismissed due to the economic loss rule.

       The economic loss rule, which shields a party from tort liability when damages are purely

economic and not arising from physical harm to persons or property, applies to negligent



                                                 24
construction claims. See Queen City Terminals, Inc. v. Gen. Am. Transp. Corp., 73 Ohio St. 3d

609, 615, 653 N.E.2d 661, 667 (1995) (citing Floor Craft Floor Covering, Inc. v. Parma Cmty.

Gen. Hosp. Ass’n, 54 Ohio St. 3d 1, 3, 560 N.E.2d 206, 208 (1990) (“[A] plaintiff who has suffered

only economic loss due to another’s negligence has not been injured in a manner which is legally

cognizable or compensable.”)). The economic loss rule applies even when the parties are not in

privity of contract. See, e.g., All Erection & Crane Rental Corp. v. Acordia Nw., Inc., 162 F. App’x

554, 559−60 (6th Cir. 2006) (recognizing that Ohio’s economic loss rule applies regardless of the

presence or absence of privity, at least between commercial entities); Corporex Dev. & Constr.

Mgmt., Inc., 106 Ohio St. 3d at 415 (finding that a property owner could not sue a subcontractor

in tort for purely economic damages even though the owner and the subcontractor were not in

privity of contract); Spring Creek Condo. Ass’n v. Colony Dev. Corp., No. 07AP-671, 2008 WL

802729, at *3 (Ohio Ct. App. Mar. 27, 2008) (barring a condominium association’s negligence

claims against an architect hired by a general contractor due to the economic loss rule).

       As stated above, under Ohio law, the economic loss rule prevents a property owner from

recovering purely economic damages in tort against a subcontractor. Oro, however, does not allege

any non-economic damages that resulted from BPI’s negligent construction under either Count

Eleven or Count Twenty. Oro does not articulate how the balconies were damaged or even that

they were damaged, nor does it connect any balcony damages to the alleged negligence of BPI.

Instead, Oro merely argues that “BPI was negligent in constructing the balconies because it was

involved in obtaining the permit and submitting the drawings to the City of Columbus for the

balconies.” (ECF No. 30 at 9).




                                                25
        The lack of specificity about damages incurred due to BPI’s alleged negligence is

problematic. This is because the economic loss rule distinguishes between direct and indirect

economic damages6 and the extent to which they are recoverable under tort. In particular:

        [T]he mere coupling of personal injury or property damages with indirect
        economic damages is not enough to entitle a plaintiff to recover the indirect
        economic damages. The plaintiff must show that the indirect economic damages
        arose from the property damage or personal injury. There must be a causal nexus
        between the tangible damage and the indirect economic losses in order for the
        economic losses to be recoverable.

Queen City, 73 Ohio St. 3d at 615. Oro does not allege its damages with sufficient particularity

for the Court to discern whether it experienced direct economic losses or indirect losses and, if

the latter, whether they arose from property damage. Because Oro has not raised its right to relief

above the speculative level, its negligent construction claim fails as a matter of law. See Avery

Dennison Corp. v. Soliant LLC, No. 1:04CV1865, 2005 WL 2035511, at *4 (N.D. Ohio Aug. 23,

2005) (barring plaintiff’s tort claims due to the economic loss rule because plaintiff did not

sufficiently allege personal injuries or property damage). Accordingly, the Court DISMISSES

Counts Eleven and Twenty.

           5. Negligent Misrepresentation (Counts Eight, Ten, Seventeen, and Nineteen)

        Oro alleges four negligent misrepresentation claims against Borror Construction and

various other Borror Defendants, two as cross-claims and two as third-party claims. Counts Eight

and Seventeen allege that Borror misrepresented its experience in the construction field. Counts



6
  Direct economic loss is “the loss attributable to the decreased value of the product itself. Generally, this
type of damages encompasses the difference between the actual value of the defective product and the value
it would have had had it not been defective.” Queen City, 73 Ohio St. 3d at 614 (internal quotations omitted)
(quoting Chemtrol Adhesives, Inc., 42 Ohio St. 3d at 43. Indirect economic loss, on the other hand, “includes
the consequential losses sustained, which may include the value of production time lost and the resulting
lost profits.” Id.

                                                     26
Ten and Nineteen involve misrepresentations concerning an alleged “per unit maximum pricing

process.” (ECF No. 6 ¶ 211).

       In Ohio, a party may prevail on a claim for negligent misrepresentation by proving that a

defendant: (1) supplies false information; (2) for the guidance of others in their business

transactions; (3) causing pecuniary loss to the plaintiff; (4) while the plaintiff justifiably relied on

the information; and (5) while the defendant failed to exercise reasonable care in obtaining or

communicating the information. Palmer-Donavin Mfg. Co. v. Rheem Sales Co., No. 2:14-CV-91,

2014 WL 2767665, at *8 (S.D. Ohio June 18, 2014) (citing Picker Int’l v. Mayo Found., 6 F. Supp.

2d 685, 689 (N.D. Ohio 1998); see also Delman v. City of Cleveland Heights, 41 Ohio St. 3d 1, 1,

534 N.E.2d 835, 838 (Ohio 1989). Additionally, Ohio law provides:

       A core requirement in a claim for negligent misrepresentation is a special
       relationship under which the defendant supplied information to the plaintiff for the
       latter’s guidance in its business transaction. This relationship occurs only in
       ‘special’ circumstances. Usually the defendant is a professional (e.g., an account)
       who is in the business of rendering opinions to others for their use in guiding their
       business, and the plaintiff is a member of a limited class. This ‘special’ relationship
       does not exist in ordinary business transactions. Those who are in the business of
       supplying information for the guidance of others typically include attorneys,
       surveyors, abstractors of title and banks dealing with non-depositors’ checks.

Palmer-Donavin Mfg. Co., 2014 WL 2767665, at * 8 (internal quotations omitted) (quoting

Ziegler v. Findlay Indus., Inc., 464 F. Supp. 2d 733, 738 (N.D. Ohio 2006) (recognizing that a

40-year relationship between a distributor and a manufacturer “is not the kind of relationship

that is a necessary for . . . negligent misrepresentation” and dismissing the claim); see also 50

Ohio Jur. 3d Fraud and Deceit § 82 (“[A] core requirement in a claim of negligent

misrepresentation is a special relationship under which the defendant supplied information to the

plaintiff for the latter’s guidance in its business transactions; this relationship occurs only in

special circumstances.”).

                                                  27
         Oro argues it has pled that a special relationship existed between Oro and Borror

Construction and the other Borror Defendants. To support this claim, Oro relies solely on the

fact that Oro designated and trusted Borror to act as the construction manager under the Borror

Construction Agreement. (ECF No. 90 at 4; ECF No. 50, Ex. 1). This Court, however, previously

concluded in its July 15, 2020 Opinion and Order that Borror’s status as the construction

manager did not create a fiduciary relationship between the two parties. (ECF No. 41 at 6)

(“Nothing about this relationship . . . required Defendants to act primarily for the benefit of

Plaintiffs or gave Defendants a position of superiority or influence over Plaintiffs.”). Rather, this

Court found that Oro and Borror had “purely a business relationship based on mutual trust.”

(Id.).

         Although the special relationship requirement in a negligent misrepresentation claim is

not exactly equal to a fiduciary relationship, the Court’s earlier holding applies here too. The

“special relationship” for negligent misrepresentation purposes hinges on whether the defendant

is “in the business of supplying information for the guidance of others” and the plaintiff pays the

defendant for information to make business decisions. Ziegler, 464 F. Supp. 2d at 738. Similarly,

a fiduciary relationship is one “in which special confidence and trust is reposed in the integrity

and fidelity of another and there is a resulting position of superiority or influence.” Hope Acad.

Broadway Campus, 145 Ohio St. 3d at 40−41. For both, the central question “is whether a party

agreed to act primarily for the benefit of another in matters connected with its undertaking.” See

id. Such relationships require more than “the generalized business obligation of good faith and

fair dealing” that a contract imposes. In re Sallee, 286 F.3d 878, 891 (6th Cir. 2002).

         Moreover, courts have provided specific examples of special relationships for purposes

of negligent misrepresentation claims. Those examples include attorneys, surveyors, abstractors



                                                  28
of title, banks dealing with nondepositors’ checks, and investment advisors. See Ziegler, 464 F.

Supp. 2d at 738; Alton v. Wyland, 72 Ohio App. 3d 685, 689, 595 N.E.2d 993, 996 (10th Dist.

Franklin Cty. 1991) (finding that one who gives investment advice for a fee may be liable for

negligent misrepresentation); cf. Picker Internat’l, Inc. v. May Found., 6 F. Supp. 2d 685, 689

(N.D. Ohio 1998) (finding that a software licensor did not have the requisite special relationship

with a licensee because nothing indicated the relationship was anything other than contractual).

Oro has not alleged that Borror or the Borror Defendants were in the business of supplying the

information at issue here, and there is no other evidence that the parties had a special relationship

as required by negligent misrepresentation claims. The Court therefore DISMISSES Oro’s

negligent misrepresentation claims under Counts Eight, Ten, Seventeen, and Nineteen.

                               6. Fraud (Counts Nine and Eighteen)

       In Count Nine, Oro raises a cross-claim of fraud against Defendants Shivers, Garske,

Rankey, and Borror Construction. Oro argues that Borror misrepresented its per-unit prices,

charging Oro more for most units than the amounts to which the two parties had agreed. Count

Eighteen presents the same allegations as a third-party claim.

       According to the Oro Entities, on November 20, 2018, representatives from both Borror

and Oro agreed via telephone that the two companies would calculate the maximum price that Oro

would pay for each unit based on a pre-walk-through form (a “Walk Sheet”), which Oro and Borror

would both sign, and which would include the “labor, materials, and construction to be performed

on each specific unit.” (ECF No. 6 ¶¶ 198−201). Borror promised not to charge Oro more than the

maximum price set forth in the applicable Walk Sheet for each unit. (Id. ¶ 204). Oro alleges that

Borror charged more than the amounts agreed to by: (1) incorporating general costs for project

supervisors/engineers, project superintendents, and general on-site office space in the cost for



                                                  29
individual units, beyond the amounts listed in the Walk Sheets; and (2) shifting specific per-unit

costs into the general conditions costs, in contravention of the terms of the Borror Construction

Agreement. (Id. ¶¶ 206−07).

        Oro and Borror signed the Borror Construction Agreement on June 25, 2018. (ECF No. 1-

2, Ex. B-1-A). In relevant part, the Agreement provides the following:

                                 ARTICLE 6 COMPENSATION

        6.1 The Owner shall compensate the Construction Manager for Work performed
        on the following basis:

                6.1.1 the Cost of the Work7 as allowed in ARTICLE 7; and

                6.1.2 the Construction Manager’s Fee paid in proportion to the Work
                performed subject to adjustment as provided in section 6.4.

        6.2 Payment for Work performed shall be as set forth in ARTICLE 8.

        6.3 CONSTRUCTION MANAGER’S FEE The Construction Manager’s Fee shall
        be . . . [a] percentage of the cost of work as defined in Article 7. The fee percentage
        shall be 9%. . . .

        6.5 PRECONSTRUCTION SERVICES COMPENSATION The Construction
        Manager shall be compensated for Preconstruction services, as set forth in sections
        3.2 and 3.3 as follows: Actual cost plus fee as identified in Article 6.3.

                               ARTICLE 7 COST OF THE WORK

        7.1 The Owner agrees to pay the Construction Manager for the Cost of the Work
        as defined in this article. This Payment shall be in addition to the Construction
        Manager’s Fee stipulated in section 6.3.

        7.2 COST ITEMS The Cost of the Work includes:

7
 “Work” is defined in the Agreement as “the construction and services necessary or incidental to fulfill the
Construction Manager’s obligations for the Project in conformance with this Agreement and other Contract
Documents. The Work may refer to the whole Project or only a part of the Project if work is also being
performed by the Owner or Others. (ECF No. 1-2, Ex. B-1-A § 2.4.18).

                                                    30
                7.2.1 Wages paid for labor in the direct employ of the Construction
                Manager in the performance of the Work as set forth below and which are
                not subject to audit. . . .

         7.2.2 Salaries of the Construction Manager’s employees . . . .

         7.2.3 Cost of all employee benefits and taxes . . . .

         7.2.4 Reasonable transportation, hotel and moving expenses . . . .

         7.2.5 Cost of all materials, supplies and equipment incorporated in the Work . . . .

         7.2.6 Payments made by the Construction Manager to Subcontractors . . . .

         7.2.8 Rental charges of all necessary machinery and equipment . . . .

         7.2.9 Cost of the premiums for all insurance and surety bonds . . . .

         7.2.13 All costs associated with establishing, equipping, operating, maintaining
         and demobilizing the field office. . . .

(Id.).

         Under Ohio law, the elements of fraudulent misrepresentation are: (1) a representation or

a concealment of fact when there is a duty to disclose; (2) that is material to the transaction at

hand; (3) made falsely, either with knowledge or with utter disregard to its truthfulness; (4) with

the intent of misleading another into relying upon it; (5) justifiable reliance on the representation

or concealment; and (6) an injury proximately caused by the reliance. Stuckey v. Online Res.

Corp., 819 F. Supp. 2d 673, 682 (S.D. Ohio 2011). Moreover, “[i]t is well-settled that a fraud

claim cannot be based on an alleged fraud that is directly contradicted by a signed writing. Axios,

Inc. v. Thinkware, Inc., No. 1:15-CV-379, 2015 WL 029227, at *7 (S.D. Ohio Aug. 26, 2015)

(dismissing fraud claims because the misrepresentations were contradicted by a signed license

agreement) (citing Marion Prod. Credit Ass’n v. Cochran, 40 Ohio St. 3d 265, 533 N.E.2d 325,

                                                   31
334 (Ohio 1988) (“[A]n oral agreement cannot be enforced in preference to a signed writing

which pertains to exactly the same subject matter, yet has different terms.”); Fontbank, Inc. v.

CompuServe, Inc., 742 N.E.2d 674, 680 (Ohio Ct. App. 2000) (“[A] principle, analogous to the

parol evidence rule and the Statute of Frauds, holds that a fraud claim may not be maintained

where the alleged fraud is directly contradicted by a signed writing.”); see also Borden v.

Antonelli Coll., 304 F. Supp. 3d 678, 690 (S.D. Ohio 2018) (“A claim cannot be sustained when

a plaintiff seeks to contradict the plain language of a written contract or disclosure.”).

        Oro’s fraud claim is based on Borror’s alleged misrepresentations during the November

20, 2018 phone call. (ECF No. 6 ¶ 194). These misrepresentations, however, directly contradict

provisions in the Borror Construction Agreement. The Agreement prescribes the amount Borror

would charge Oro for the Renovations and the method it would use to determine the amount.

Articles 6 and 7 of the Agreement detail that Borror would be paid based upon the cost of work

performed plus a manager’s fee. (ECF No. 1-2, Ex. B-1-A). Specifically, the Agreement defines

the cost of the work to include wages for project supervisors, engineers, and superintendents. (Id.

§ 7.2.1). It also includes costs for the on-site office space. (Id. § 7.2.13). If Borror promised that

the maximum price per unit price would be based entirely on the Work Sheets, as Oro alleges,

those promises would directly contradict the terms of the Agreement. Both the amount that was

to be paid and the mechanism for payment are expressly provided for in the Agreement.

        Moreover, Article 8 prescribes procedures for how and when payments would be made.

Per the Agreement, Borror was to submit to Oro a monthly pay application consisting of the “Cost

of Work performed up to the last Day of the month.” (Id. § 8.1.1). If Oro disagreed with the

amount included in any pay application, either in whole or in part, Oro was to provide written

notice of its rejection to Borror within ten business days. (Id. § 8.1.2). In this scenario, if Oro and



                                                  32
Borror could not agree on a revised amount, Oro was to pay the amount not subject to the rejection

within fifteen business days, while the disputed amount was resolved.8 (Id.). That the Agreement

prescribes a payment procedure in the event of a disputed amount owed further undermines Oro’s

claim of fraud. The Agreement expressly governs the amounts Borror could charge Oro, the

process for calculating those amounts, and any dispute concerning the amounts. Any alleged

misrepresentation concerning either the amount charged or the mechanism employed for payment

(including maximum unit pricing) is directly contradicted by the Borror Construction Agreement

and cannot be used to support a fraud claim against Borror.

           In sum, the misrepresentations that Oro alleges directly contravene the Borror Construction

Agreement and therefore cannot serve as the basis for a claim of fraud as a matter of law.

Accordingly, the Court DISMISSES Count Nine and Eighteen.

                                    7. Motion to Strike the Third-Party Claims

           As the Court noted above, Oro alleges five third-party claims against the Borror Defendants

as an “alternative theory” to its cross-claims. These third-party claims are substantively identical

to the cross-claims and are set forth in Counts Eleven (negligent construction), Sixteen (fraudulent


8
    This provision reads in full:

           8.1.2 Within ten (10) business Days after receipt of each monthly application for payment, the
           Owner shall give written notice to the Construction Manager of the Owner’s acceptance or
           rejection, in who or in part, of such application for payment. Within fifteen (15) business Days
           after accepting such application, the Owner shall pay directly to the Construction Manager the
           appropriate amount for which application for payment is made, less amounts previously paid by
           the Owner. If such application is rejected in whole or in part, the Owner shall indicate the reasons
           for its rejection. If the Owner and the Construction manager cannot agree on a revised amount then,
           within fifteen (15) business Days after its initial rejection in part of such application, the Owner
           shall pay directly to the Construction Manager the appropriate amount for those items not rejected
           by the Owner for which application for payment is made, less amounts previously paid by the
           Owner. Those items rejected by the Owner shall be due and payable when the reasons for the
           rejection have been removed. . . .

(ECF No. 50, Ex. 1 § 8.1.2).

                                                            33
inducement), Seventeen (negligent misrepresentation), Eighteen (fraud), Nineteen (negligent

misrepresentation). The Borror Defendants argue that the third-party claims are invalid as a matter

of law, both procedurally and in substance. The Court has already dismissed four of the five claims

at issue here and therefore assesses the validity of the third-party claims as an alternative theory

for dismissing Counts Seventeen, Eighteen, Nineteen, and Twenty. Count Sixteen has not yet been

considered, so its fate is subject to the analysis below alone.

       The Court finds that the Oro Entities’ third-party claims are invalid. Rule 14, which

governs third-party claims, provides: “A defending party may, as third-party plaintiff, serve a

summons and complaint on a nonparty who is or may be liable to it for all or part of the claim

against it.” Fed. R. Civ. P. 14(a)(1) (emphasis added). As the very label suggests, third-party claims

may not be asserted against an existing co-defendant party. Here, four of these counts assert a

third-party claim against Borror Construction, along with various Individual Defendants. Borror

Construction, however, was an original defendant in the Removed Action and therefore was

already a party when Oro filed the third-party claims. Thus, the Court DISMISSES the third-party

claims against Borror Construction in Counts Sixteen, Seventeen, Eighteen, and Nineteen.

       Count Twenty, which asserts a third-party claim against BPI, and the third-party claims

against the Individual Defendants in Counts Sixteen, Seventeen, Eighteen, and Nineteen, are also

invalid substantively under Rule 14 because they do not seek to transfer the liability against Oro

asserted by Plaintiff Holmes. Third-party pleading is only appropriate “where the third-party

defendant’s liability to the third-party plaintiff is dependent on the outcome of the main claim; one

that merely arises out of the same set of facts does not allow a third-party defendant to be

impleaded.” Am. Zurich Ins. Co. v. Cooper Tire & Rubber Co., 512 F.3d 800, 805 (6th Cir. 2008).

As such, a defendant’s claim against a third-party defendant “cannot simply be an independent or



                                                 34
related claim, but must be based upon the original plaintiff’s claim against the defendant. Id. (citing

Stiber v. United States, 60 F.R.D. 668, 670 (E.D. Pa. 1973). A third-party complaint “must be

founded on a third-party’s actual or potential liability to the defendant for all or part of the

plaintiff’s claim against the defendant.” Id. (citing United States v. Olavarrieta, 812 F.2d 640, 643

(11th Cir. 1987)).

       Here, Holmes originally asserted two causes of action against Oro: one count of unjust

enrichment, based on an allegation that Oro RB accepted and benefitted from Holmes’ labor and

materials on the balcony work without paying for them; and one count seeking declaratory

judgment on the entitlement to the Escrowed Funds. (ECF No. 3 ¶¶ 11−20). Oro’s third-party

claims against BPI and the Individual Defendants are not founded on Oro’s liability to Holmes,

nor are they dependent on the outcome of those claims. Instead, Oro asserted related claims against

BPI and the Individual Defendants that merely arise out of the same set of facts. Count Sixteen

and Seventeen allege fraudulent inducement and negligent misrepresentation against the

Individual Defendants for statements they made related to the formation of the Borror Construction

Agreement. Counts Eighteen and Nineteen assert negligent misrepresentation and fraud claims

against the Individual Defendants over their alleged misrepresentations about the costs of the

renovations that Oro would be required to pay. Finally, Count Twenty alleges negligent

construction against BPI for failing to design, engineer, construct, or obtain permits for the

balconies at Runaway Bay. Oro has not pled that its liability to pay Holmes for its balcony work

is somehow offset by BPI’s and the Individual Defendants’ alleged liability. Because none of these

claims seek to transfer Oro’s liability to Holmes, the Court GRANTS Holmes’ Motion to Strike

these Third-Party Claims. Accordingly, Counts Sixteen, Seventeen, Eighteen, Nineteen, and

Twenty are DISMISSED.



                                                  35
                  8. Motion to Strike the Cross-Claim and Third-Party Plaintiffs

        Finally, in addition to moving to strike and/or dismiss the above claims, the Borror

Defendants also move to strike the inclusion of various Oro Entities that were added as Cross-

Claim Plaintiffs and/or Third-Party Plaintiffs in the Cross-Claim and Third-Party Complaint.

Under the Federal Rules of Civil Procedure, “Rules 19 and 20 govern the addition of a person as

a party to a counterclaim or crossclaim.” Fed. R. Civ. P. 13(h). As noted in Subsection IV(A)

above, generally these rules strive to resolve the issues in a single action where possible. LASA,

414 F.3d at 146−47 (“We understand it to be the purpose of Rule 13 and the related rules that all

such matters may be tried and determined in one action and to make it possible for the parties to

avoid multiplicity of litigation.”).

        To join plaintiffs in an action under permissive joinder, two requirements must be satisfied:

(1) the claims against the cross-defendants arise out of the same transaction, occurrence, or series

of transactions or occurrences; and (2) the claims against the cross-defendants present some

common question of law or fact. Fed. R. Civ. P. 20(a); see also Geis, 2008 WL 5723491, at *6.

The Court construes Rule 20(a) requirements liberally, in the interests of convenience and judicial

economy. See Swan, 293 F.3d at 1253.

        This Court also interprets the words “transaction or occurrence” broadly. See LASA, 414

F.3d at 147. Moreover, as previously acknowledged, courts in the Sixth Circuit permit cross-claims

arising out of the same construction project. LASA, 414 F.2d at 143; Lexington Streetsboro, 2008

WL 5723491, at *6. Here, the Borror Construction Agreement, which relates to the project at

Runaway Bay underlying Holmes’ original claims, also involves projects at other properties. These

other properties include the Karric North Property, the Karric South Property, the Springburne

Property, the Silvertree Property, and the Island Club Property. Because the Agreement pertains



                                                 36
to multiple properties, the Court finds that these various projects all arise out of the same

transaction. The owners of these properties therefore can properly join the action as Cross-Claim

Plaintiffs because their claims also share common question of law or fact: the rights and

responsibilities under the Borror Construction Agreement. Accordingly, the Court DENIES the

Borror Defendants’ Motion to Strike the Cross-Claim Plaintiffs.

                                      V. CONCLUSION

       For the reasons set forth above, the Court DENIES Canal Flooring’s Motion to Strike but

GRANTS its Motion to Dismiss [#8]; GRANTS Holmes Lumber’s Motion to Dismiss [#16], and

GRANTS IN PART and DENIES IN PART the Borror Defendants’ Motion to Dismiss and/or

Strike [#20]. The Court hereby DISMISSES Counts One, Two, and Three of Oro RB’s

Counterclaim. The Court also DISMISSES Counts Three, Four, Five, Six, Eight, Nine, Ten,

Eleven, Twelve, Sixteen, Seventeen, Eighteen, Nineteen, and Twenty of the First Amended Cross-

Claim and Third-Party Complaint.

       IT IS SO ORDERED.

                                                                      __
                                            ALGENON L. MARBLEY
                                            CHIEF UNITED STATES DISTRICT JUDGE

DATED: June 24, 2021




                                               37
